ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a gas turbine engine over US Patent Publication No.20160327064A1 which teaches: a fan section 22 having a rotor with a plurality of fan blades, said plurality being equal to or less than 26, said fan section having a low fan pressure ratio of less than 1.45, wherein the low fan pressure ratio is measured across said fan blades alone; a geared arrangement that drives said fan rotor; a compressor section including a first compressor section and a second compressor section; a turbine section including a first turbine section that drives said first compressor section, and a second turbine section that drives said second compressor section and said geared arrangement with said geared arrangement providing a gear reduction; a plurality of exit guide vanes positioned downstream of said fan blades, and wherein the fan section has a low corrected fan tip speed of less than 1150 ft/sec, and said low corrected fan tip speed is an actual fan tip speed divided by [(Tram ° R)/(518.7° R)]{circumflex over ( )}0.5..
Regarding claim 1 and all the claims that depend on claim 1, prior art fails to teach or fairly suggest a first ratio of a number of exit guide vanes to a number of fan blades being between 0.8 and 2.0; and each of said exit guide vanes defines a hollow opening covered by an acoustic liner having a perforated face sheet with a plurality of holes, said face sheet has a thickness, and a diameter of said plurality of holes in said face sheet is less than or equal 0.3 of the thickness; wherein said plurality of holes in said face sheet extend over at least 5% of a total surface area of said face sheet; said geared arrangement has a gear reduction ratio greater than or equal to 2.3; wherein the second turbine section includes an inlet, an outlet and a pressure ratio of greater than 5, the pressure ratio being pressure measured prior to the inlet as related to pressure at the outlet prior to any exhaust nozzle.
Regarding claim 11 and all the claims that depend on claim 11, prior art fails to teach or fairly suggest a first ratio of a number of exit guide vanes to a number of fan blades being between 0.8 and 2.0; and each of said exit guide vanes defines a hollow opening covered by an acoustic liner having a perforated face sheet with a plurality of holes, said face sheet has a thickness, and a diameter of said plurality of holes in said face sheet is less than or equal 0.3 of the thickness; wherein said plurality of holes in said face sheet extend over at least 5% of a total surface area of said face sheet; said geared arrangement has a gear reduction ratio greater than or equal to 2.3; wherein the second turbine section includes an inlet, an outlet and a pressure ratio of greater than 5, the pressure ratio being pressure measured prior to the inlet as related to pressure at the outlet prior to any exhaust nozzle exit guide vanes are provided with sweep, wherein sweep means that: (a) an outer periphery of said exit guide vane is positioned to be downstream of a location of an inner periphery of said exit guide vane; and (b) a sweep angle is between 0 degrees and 30 degrees; each of said exit guide vanes defines a hollow opening covered by an acoustic liner having a perforated face sheet with a plurality of holes; said face sheet has a thickness, and a diameter of said plurality of holes in said face sheet is selected to be less than or equal to 0.3 of the thickness; and said plurality of holes in said face sheet extend over at least 5% of a total surface area of said face sheet.
Regarding claim 21 and all the claims that depend on claim 21, prior art fails to teach or fairly suggest a first ratio of a number of exit guide vanes to a number of fan blades being between 0.8 and 2.0; wherein said exit guide vanes are provided with lean, wherein lean means that: (a) an outer periphery of said exit guide vane is positioned at a greater circumferential distance than an inner periphery of said exit guide vane in a direction of rotation of said fan blades; and (b) a lean angle is greater than or equal to 2 degrees and less than or equal to 15 degrees; each of said exit guide vanes defines a hollow opening covered by an acoustic liner having a perforated face sheet with a plurality of holes; said face sheet has a thickness, and a diameter of said plurality of holes in said face sheet is selected to be less than or equal to 0.3 of the thickness; and wherein said fan section has 20 or fewer fan blades.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of two patent publications.
US20150369127A1 and US20130219922A1 are cited to show a fan section for a gas turbine engine.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745